Exhibit 10.1

 



APPLIED OPTOELECTRONICS, INC.
2013 EQUITY INCENTIVE PLAN

1.                  Purpose of the Plan. The purpose of the Plan is to: (i)
attract and retain the best available personnel for positions of substantial
responsibility, (ii) provide additional incentive to Employees, Directors and
Consultants, and (iii) promote the success of the Company's business. The Plan
permits the grant of Incentive Stock Options, Nonstatutory Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares, and Other Stock Based Awards.

2.                  Definition. As used in this Plan, the following definitions
shall apply:

(a)                "Administrator" means the Board or any of its Committees that
shall be administering the Plan, in accordance with Section 4 of the Plan.

(b)               "Applicable Laws" means the requirements relating to the
administration of equity-based awards or equity compensation plans under U.S.
federal and state corporate laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Common Stock is listed
or quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or shall be, granted under the Plan.

(c)                "Award" means, individually or collectively, a grant under
the Plan of Options, SARs, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares or Other Stock Based Awards.

(d)               "Award Agreement" means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.

(e)                "Awarded Stock" means the Common Stock subject to an Award.

(f)                "Board" means the Board of Directors of the Company.

(g)                "Change in Control" means, except as otherwise provided in
the Award Agreement, the occurrence of any of the following events:

(i)                 Any "person" (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the "beneficial owner" (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company's
then outstanding voting securities;

(ii)               the sale or disposition by the Company of all or
substantially all of the Company's assets other than (A) the sale or disposition
of all or substantially all of the assets of the Company to a person or persons
who beneficially own, directly or indirectly, at least 50% or more of the
combined voting power of the outstanding voting securities of the Company at the
time of the sale or (B) pursuant to a spin-off type transaction, directly or
indirectly, of such assets to the Company's stockholders;

(iii)             A change in the composition of the Board occurring within a
two-year period as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" are directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or



1

 

 

(iv)             a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation.

(h)               "Code" means the Internal Revenue Code of 1986, as amended,
and the U.S. Treasury regulations promulgated thereunder. Any reference to a
section of the Code shall be a reference to any successor or amended section of
the Code.

(i)                 "Committee" means a committee of Directors or other
individuals satisfying Applicable Laws appointed by the Board in accordance with
Section 4 of the Plan.

(j)                 "Common Stock" means the Common Stock of the Company, or in
the case of Performance Units, Restricted Stock Units, and certain Other Stock
Based Awards, the cash equivalent thereof, as applicable.

(k)               "Company" means Applied Optoelectronics, Inc., a Delaware
corporation, and any successor to Applied Optoelectronics, Inc.

(l)                 "Consultant" means any person, including an advisor, engaged
by the Company or a Parent or Subsidiary to render services to such entity.

(m)             "Director" means a member of the Board.

(n)               "Disability" means total and permanent disability as defined
in Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its sole discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(o)               "Dividend Equivalent" means a credit, made at the sole
discretion of the Administrator, to the account of a Participant in an amount
equal to the value of dividends paid on one Share for each Share represented by
an Award held by such Participant. Under no circumstances shall the payment of a
Dividend Equivalent be made contingent on the exercise of an Option or Stock
Appreciation Right.

(p)               "Employee" means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor payment of a director's fee by the Company shall be
sufficient to constitute "employment" by the Company.

(q)               "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

(r)                "Exchange Program" means a program under which (i)
outstanding Awards are surrendered or cancelled in exchange for Awards of the
same type (which may have lower exercise prices and different terms), Awards of
a different type, and/or cash, and/or (ii) the exercise price of an outstanding
Award is reduced. The terms and conditions of any Exchange Program shall be
determined by the Administrator in its sole discretion.



2

 

 

(s)                "Fair Market Value" means, as of any date, the value of
Common Stock determined as follows:

(i)                 If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the NASDAQ
Global Select Market, the NASDAQ Global Market (formerly the NASDAQ National
Market) or the NASDAQ Capital Market (formerly the NASDAQ SmallCap Market) of
the NASDAQ Stock Market, the Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(ii)               If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock for the day of determination, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable; or

(iii)             In the absence of an established market for the Common Stock,
the Fair Market Value shall be determined in good faith by the Administrator.

(iv)             Notwithstanding the preceding, for federal, state, and local
income tax reporting purposes and for such other purposes as the Administrator
deems appropriate, the Fair Market Value shall be determined by the
Administrator in accordance with uniform and nondiscriminatory standards adopted
by it from time to time.

(t)                 "Incentive Stock Option" means an Option intended to qualify
and receive favorable tax treatment as an incentive stock option within the
meaning of Section 422 of the Code, as designated in the applicable Award
Agreement.

(u)               "Nonstatutory Stock Option" means an Option that by its terms
does not qualify or is not intended to qualify as an Incentive Stock Option.

(v)               "Option" means an option to purchase Common Stock granted
pursuant to the Plan.

(w)              "Other Stock Based Awards" means any other awards not
specifically described in the Plan that are valued in whole or in part by
reference to, or are otherwise based on, Shares and are created by the
Administrator pursuant to Section 12.

(x)               "Outside Director" means an "outside director" within the
meaning of Section 162(m) of the Code.

(y)               "Parent" means a "parent corporation" with respect to the
Company, whether now or hereafter existing, as defined in Section 424(e) of the
Code.

(z)                "Participant" means a Service Provider who has been granted
an Award under the Plan.



3

 

 

(aa)            "Performance Goals" means goals which have been established by
the Committee in connection with an Award and are based on one or more of the
following criteria, as determined by the Committee in its absolute and sole
discretion: net income; cash flow; cash flow on investment; pre-tax or post-tax
profit levels or earnings; operating income or earnings; return on investment;
earned value added; expense reduction levels; free cash flow; free cash flow per
share; earnings per share; net earnings per share; net earnings from continuing
operations; sales growth; sales volume; economic profit; expense reduction;
controlled expenses; return on assets; return on net assets; return on equity;
return on capital; return on sales; return on invested capital; organic revenue;
growth in managed assets; total shareholder return; stock price; stock price
appreciation; EBITA; adjusted EBITA; EBITDA; adjusted EBITDA; return in excess
of cost of capital; profit in excess of cost of capital; net operating profit
after tax; operating margin; profit margin; adjusted revenue; revenue; net
revenue; operating revenue; net cash provided by operating activities; net cash
provided by operating activities per share; cash conversion percentage; new
sales; net new sales; cancellations; gross margin; gross margin percentage;
revenue before deferral; regulatory body approval for commercialization of a
product; implementation or completion of critical projects; research;
in-licensing; out-licensing; product development; government relations;
compliance; mergers; and acquisitions or sales of assets or subsidiaries.

(bb)           "Performance Period" means the time period during which the
Performance Goals or performance objectives must be met.

(cc)            "Performance Share" means Shares issued pursuant to a
Performance Share Award under Section 10 of the Plan.

(dd)           "Performance Unit" means, pursuant to Section 10 of the Plan, an
unfunded and unsecured promise to deliver Shares, cash or other securities equal
to the value set forth in the Award Agreement.

(ee)            "Period of Restriction" means the period during which the
transfer of Shares of Restricted Stock are subject to restrictions and
therefore, the Shares are subject to a substantial risk of forfeiture. Such
restrictions may be based on the passage of time, the achievement of Performance
Goals or other target levels of performance, or the occurrence of other events
as determined by the Administrator.

(ff)             "Plan" means this 2013 Equity Incentive Plan. The Plan was
approved by the Board on April 12, 2013 and by the Company's stockholders on May
21, 2013.

(gg)            "Prior Plans" means the Company's 1998 Share Incentive Plan,
2000 Share Incentive Plan, 2004 Share Incentive Plan and 2006 Incentive Share
Plan.

(hh)           "Restricted Stock" means Shares issued pursuant to a Restricted
Stock Award under Section 8 or issued pursuant to the early exercise of an
Option.

(ii)               "Restricted Stock Unit" means, pursuant to Sections 4 and 11
of the Plan, an unfunded and unsecured promise to deliver Shares, cash or other
securities equal in value to the Fair Market Value of one Share in the Company
on the date of vesting or settlement, or as otherwise set forth in the Award
Agreement.

(jj)               "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.



4

 

 

(kk)           "Section 16(b)" means Section 16(b) of the Exchange Act.

(ll)               "Service Provider" means an Employee, Director or Consultant.

(mm)       "Share" means a share of Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(nn)           "Stock Appreciation Right" or "SAR" means, pursuant to Section 9
of the Plan, an unfunded and unsecured promise to deliver Shares, cash or other
securities equal in value to the difference between the Fair Market Value of a
Share as of the date such SAR is exercised/settled and the Fair Market Value of
a Share as of the date such SAR was granted, or as otherwise set forth in the
Award Agreement.

(oo)           "Subsidiary" means a "subsidiary corporation" with respect to the
Company, whether now or hereafter existing, as defined in Section 424(f) of the
Code.

3.                  Stock Subject to the Plan.

(a)                Stock Subject to the Plan. Subject to the provisions of
Section 15 of the Plan, the maximum aggregate number of Shares that may be
issued pursuant to all Awards under the Plan is 24,000,000 Shares, representing
the remaining shares available for issuance under the Prior Plans, plus the
amount of outstanding Common Stock subject to Lapsed Awards (defined below)
under the Prior Plans. The maximum number of Shares that may be subject to
Incentive Stock Option treatment is 24,000,000. The maximum aggregate number of
Shares that may be issued pursuant to all awards under the Plan shall increase
annually on the first day of each fiscal year following the adoption of the Plan
by the number of Shares equal to the lesser of (i) two percent of the total
issued and outstanding common shares of the Company on the first day of such
fiscal year (ii) 10,000,000 Shares or (iii) such lesser amount determined by the
Board. Shares shall not be deemed to have been issued pursuant to the Plan with
respect to any portion of an Award that is settled in cash. Upon payment in
Shares pursuant to the exercise of an Award, the number of Shares available for
issuance under the Plan shall be reduced only by the number of Shares actually
issued in such payment. If a Participant pays the exercise price (or purchase
price, if applicable) of an Award through the tender of Shares, or if Shares are
tendered or withheld to satisfy any Company withholding obligations, the number
of Shares so tendered or withheld shall again be available for issuance pursuant
to future Awards under the Plan.

(b)               Lapsed Awards. If any outstanding Award expires or is
terminated or canceled without having been exercised or settled in full, or if
Shares acquired pursuant to an Award subject to forfeiture or repurchase are
forfeited or repurchased by the Company, the Shares allocable to the terminated
portion of the Award or the forfeited or repurchased Shares shall again be
available for grant under the Plan (the "Lapsed Awards"). Similarly, the shares
subject to Lapsed Awards under the Prior Plans shall add to the maximum number
of Shares that are available for grant under Section 3(a) of the Plan.

(c)                Share Reserve. The Company, during the term of the Plan,
shall at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

4.                  Administration of the Plan.

(a)                Procedure.



5

 

 

(i)                 Multiple Administrative Bodies. Different Committees with
respect to different groups of Service Providers may administer the Plan.

(ii)               Section 162(m). To the extent that the Administrator
determines it to be desirable and necessary to qualify Awards granted under this
Plan as "performance-based compensation" within the meaning of Section 162(m) of
the Code, the Plan shall be administered by a Committee of two or more Outside
Directors.

(iii)             Rule 16b-3. If a transaction is intended to be exempt under
Rule 16b-3 of the Exchange Act, it shall be structured to satisfy the
requirements for exemption under Rule 16b-3.

(iv)             Other Administration. Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee constituted to satisfy
Applicable Laws.

(v)               Delegation of Authority for Day-to-Day Administration. Except
to the extent prohibited by Applicable Law, the Administrator may delegate to
one or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.

(b)               Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to the Committee, the Administrator shall have the authority, in
its discretion to:

(i)                 determine the Fair Market Value of Awards;

(ii)               select the Service Providers to whom Awards may be granted
under this Plan;

(iii)             determine the number of Shares to be covered by each Award
granted under this Plan;

(iv)             approve forms of Award Agreements for use under the Plan;

(v)               determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted under this Plan, including but not
limited to, the exercise price, the time or times when Awards may be exercised
(which may be based on Performance Goals or other performance criteria), any
vesting acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;

(vi)            reduce, with or without Participant consent, the exercise price
of any Award to the then current Fair Market Value (or a higher value) if the
Fair Market Value of the Common Stock covered by such Award shall have declined
since the date the Award was granted;

(vii)          institute an Exchange Program;

(viii)         construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(ix)             prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans;



6

 

 

(x)               amend the terms of any outstanding Award, including the
discretionary authority to extend the post-termination exercise period of Awards
and accelerate the satisfaction of any vesting criteria or waiver of forfeiture
or repurchase restrictions, provided that any amendment that would adversely
affect the Participant's rights under an outstanding Award shall not be made
without the Participant's written consent. Notwithstanding the foregoing, an
amendment shall not be treated as adversely affecting the rights of the
Participant if the amendment causes an Incentive Stock Option to become a
Nonstatutory Stock Option or if the amendment is made to the minimum extent
necessary to avoid the adverse tax consequences of Section 409A of the Code.

(xi)             allow Participants to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares or cash to be issued upon
exercise or vesting of an Award that number of Shares or cash having a Fair
Market Value equal to the minimum amount required to be withheld. The Fair
Market Value of any Shares to be withheld shall be determined on the date that
the amount of tax to be withheld is to be determined, and all elections by a
Participant to have Shares or cash withheld for this purpose shall be made in
such form and under such conditions as the Administrator may deem necessary or
advisable;

(xii)           authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

(xiii)         allow a Participant to defer the receipt of the payment of cash
or the delivery of Shares that would otherwise be due to the Participant under
an Award;

(xiv)         determine whether Awards shall be settled in Shares, cash or in a
combination of Shares and cash;

(xv)           determine whether Awards shall be adjusted for Dividend
Equivalents;

(xvi)         create Other Stock Based Awards for issuance under the Plan;

(xvii)       establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

(xviii)     impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy, and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

(xix)         establish one or more programs under the Plan to permit selected
Participants the opportunity to elect to defer receipt of consideration upon
exercise of an Award, satisfaction of Performance Goals or other performance
criteria, or other event that absent the election, would entitle the Participant
to payment or receipt of Shares or other consideration under an Award; and

(xx)           make all other determinations that the Administrator deems
necessary or advisable for administering the Plan.

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator.
However, the Administrator may not exercise any right or power reserved to the
Board.



7

 

 

(c)                Effect of Administrator's Decision. The Administrator's
decisions, determinations, actions and interpretations shall be final,
conclusive and binding on all persons having an interest in the Plan.

(d)               Indemnification. The Company shall defend and indemnify
members of the Board, officers and Employees of the Company or of a Parent or
Subsidiary whom authority to act for the Board, the Administrator or the Company
is delegated ("Indemnitees") to the maximum extent permitted by law against (i)
all reasonable expenses, including reasonable attorneys' fees incurred in
connection with the defense of any claim, investigation, action, suit or
proceeding, or in connection with any appeal therein (collectively, a "Claim"),
to which any of them is a party by reason of any action taken or failure to act
in connection with the Plan, or in connection with any Award granted under the
Plan; and (ii) all amounts required to be paid by them in settlement the Claim
(provided the settlement is approved by the Company) or required to be paid by
them in satisfaction of a judgment in any Claim. However, no person shall be
entitled to indemnification to the extent he is determined in such Claim to be
liable for gross negligence, bad faith or intentional misconduct. In addition,
to be entitled to indemnification, the Indemnitee must, within 30 days after
written notice of the Claim, offer the Company, in writing, the opportunity, at
the Company's expense, to defend the Claim. The right to indemnification shall
be in addition to all other rights of indemnification available to the
Indemnitee.

5.                  Eligibility. Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Units, Performance
Shares, and Other Stock Based Awards may be granted to Service Providers.
Incentive Stock Options may be granted only to Employees.

6.                  Limitations.

(a)                $100,000 Limitation for Incentive Stock Options. Each Option
shall be designated in the Award Agreement as either an Incentive Stock Option
or a Nonstatutory Stock Option. However, notwithstanding such designation, to
the extent that the aggregate Fair Market Value of the Shares with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under all plans of the Company and any
Parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the time the Options
with respect to such Shares are granted.

(b)               Special Annual Limits. Subject to Section 15 of the Plan, the
maximum number of Shares that may be subject to Options or Stock Appreciation
Rights granted to any Service Provider in any calendar year shall equal
18,000,000 Shares and contain an exercise price equal to the Fair Market Value
of the Common Stock as of the date of grant. Subject to Section 15 of the Plan,
the maximum number of Shares that may be subject to Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Other Stock Based Awards,
Other Stock Based Awards granted to any Service Provider in any calendar year
shall equal 18,000,000 Shares. Subject to Section 15 of the Plan, the maximum
dollar amount that may be subject to cash awards granted to any Service Provider
in any calendar year shall equal $5,000,000.

7.                  Options.

(a)                Term of Option. The term of each Option shall be stated in
the Award Agreement. In the case of an Incentive Stock Option, the term shall be
10 years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five years from the date of grant or such shorter term as
may be provided in the Award Agreement.



8

 

 

(b)               Option Exercise Price and Consideration.

(i)                 Exercise Price. The per Share exercise price for the Shares
to be issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

(1)               In the case of an Incentive Stock Option

(A)              granted to an Employee who, at the time the Incentive Stock
Option is granted, owns stock representing more than 10% of the total combined
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the per Share exercise price shall be no less than 110% of the Fair Market Value
per Share on the date of grant.

(B)              granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

(2)               In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be determined by the Administrator, but shall not be less
than Fair Market Value per Share on the date of grant.

(3)               Notwithstanding the foregoing, Options may be granted with a
per Share exercise price of less than 100% of the Fair Market Value per Share on
the date of grant pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code.

(ii)               Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions that must be satisfied before the
Option may be exercised. The Administrator, in its sole discretion, may
accelerate the satisfaction of such conditions at any time.

(c)                Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration, to the extent permitted by Applicable Laws, may consist entirely
of:

(i)                 cash;

(ii)               check;

(iii)             other Shares which meet the conditions established by the
Administrator to avoid adverse accounting consequences (as determined by the
Administrator);

(iv)             consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

(v)               a reduction in the amount of any Company liability to the
Participant, including any liability attributable to the Participant's
participation in any Company-sponsored deferred compensation program or
arrangement;



9

 

 

(vi)             any combination of the foregoing methods of payment; or

(vii)           any other consideration and method of payment for the issuance
of Shares permitted by Applicable Laws.

(d)               Exercise of Option.

(i)                 Procedure for Exercise; Rights as a Stockholder. Any Option
granted under this Plan shall be exercisable according to the terms of the Plan
and at such times and under such conditions as determined by the Administrator
and set forth in the Award Agreement. An Option shall be deemed exercised when
the Company receives: (x) written or electronic notice of exercise (in
accordance with the Award Agreement) from the person entitled to exercise the
Option, and (y) full payment for the Shares with respect to which the Option is
exercised (including provision for any applicable tax withholding). Full payment
may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Participant or, if
requested by the Participant, in the name of the Participant and his spouse.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Awarded Stock, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment shall be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan or the applicable Award Agreement. Exercising
an Option in any manner shall decrease the number of Shares thereafter available
for sale under the Option, by the number of Shares as to which the Option is
exercised.

(ii)               Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant's
death or Disability, the Participant may exercise his Option within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option shall remain exercisable for
30 days following the Participant's termination after which the Option shall
terminate. Unless otherwise provided by the Administrator, if on the date of
termination the Participant is not vested as to his entire Option, the Shares
covered by the unvested portion of the Option shall revert to the Plan. If the
Participant does not exercise his Option as to all of the vested Shares within
the time specified by the Award Agreement, the Option shall terminate, and the
remaining Shares covered by the Option shall revert to the Plan.

(iii)             Disability of Participant. If a Participant ceases to be a
Service Provider as a result of his Disability, the Participant may exercise his
Option, to the extent vested, within the time specified in the Award Agreement
(but in no event later than the expiration of the term of the Option as set
forth in the Award Agreement). If no time for exercise of the Option on
Disability is specified in the Award Agreement, the Option shall remain
exercisable for 24 months following the Participant's termination for
Disability. Unless otherwise provided by the Administrator, on the date of
termination for Disability, the unvested portion of the Option shall revert to
the Plan. If after termination for Disability, the Participant does not exercise
his Option as to all of the vested Shares within the time specified by the Award
Agreement, the Option shall terminate and the remaining Shares covered by such
Option shall revert to the Plan.



10

 

 

(iv)             Death of Participant. If a Participant dies while a Service
Provider, the Option, to the extent vested, may be exercised within the time
specified in the Award Agreement (but in no event may the Option be exercised
later than the expiration of the term of the Option as set forth in the Award
Agreement), by the beneficiary designated by the Participant prior to his death;
provided that such designation must be acceptable to the Administrator. If no
beneficiary has been designated by the Participant, then the Option may be
exercised by the personal representative of the Participant's estate, or by the
persons to whom the Option is transferred pursuant to the Participant's will or
in accordance with the laws of descent and distribution. If the Award Agreement
does not specify a time within which the Option must be exercised following a
Participant's death, it shall be exercisable for 24 months following his death.
Unless otherwise provided by the Administrator, if at the time of death, the
Participant is not vested as to his entire Option, the Shares covered by the
unvested portion of the Option shall immediately revert to the Plan. If the
Option is not exercised as to all of the vested Shares within the time specified
by the Administrator, the Option shall terminate, and the remaining Shares
covered by such Option shall revert to the Plan.

8.                  Restricted Stock.

(a)                Grant of Restricted Stock. Subject to the terms and
provisions of the Plan, the Administrator, at any time and from time to time,
may grant Shares of Restricted Stock to Service Providers in such amounts as the
Administrator, in its sole discretion, shall determine.

(b)               Restricted Stock Agreement. Each Award of Restricted Stock
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares granted, and such other terms and conditions
as the Administrator, in its sole discretion, shall determine. Unless the
Administrator determines otherwise, Shares of Restricted Stock shall be held by
the Company as escrow agent until the restrictions on the Shares have lapsed.

(c)                Removal of Restrictions. Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Award made under the Plan
shall be released from escrow as soon as practical after the last day of the
Period of Restriction. The Administrator, in its sole discretion, may accelerate
the time at which any restrictions shall lapse or be removed.

(d)               Voting Rights. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(e)                Dividends and Other Distributions. During the Period of
Restriction, Service Providers holding Shares of Restricted Stock shall be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any dividends
or distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

(f)                Return of Restricted Stock to Company. On the date set forth
in the Award Agreement, the Restricted Stock for which restrictions have not
lapsed shall revert to the Company and again shall become available for grant
under the Plan.

9.                  Stock Appreciation Rights

(a)                Grant of SARs. Subject to the terms and conditions of the
Plan, a SAR may be granted to Service Providers at any time and from time to
time as shall be determined by the Administrator, in its sole discretion. The
Administrator shall have complete discretion to determine the number of SARs
granted to any Service Provider. The Administrator, subject to the provisions of
the Plan, shall have complete discretion to determine the terms and conditions
of SARs granted under the Plan, including the sole discretion to accelerate
exercisability at any time.



11

 

 

(b)               SAR Agreement. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the exercise price, the term, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

(c)                Expiration of SARs. A SAR granted under the Plan shall expire
upon the date determined by the Administrator, in its sole discretion, as set
forth in the Award Agreement. Notwithstanding the foregoing, the rules of
Sections 7(d)(ii), 7(d)(iii) and 7(d)(iv) shall also apply to SARs.

(d)               Payment of SAR Amount. Upon exercise of a SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:

(i)                 The difference between the Fair Market Value of a Share on
the date of exercise over the exercise price; times

(ii)               The number of Shares with respect to which the SAR is
exercised.

(iii)             At the sole discretion of the Administrator, the payment upon
the exercise of a SAR may be in cash, in Shares of equivalent value, or in some
combination thereof.

10.              Performance Units and Performance Shares.

(a)                Grant of Performance Units and Performance Shares. Subject to
the terms and conditions of the Plan, Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as shall
be determined by the Administrator in its sole discretion. The Administrator
shall have complete discretion in determining the number of Performance Units
and Performance Shares granted to each Service Provider.

(b)               Value of Performance Units and Performance Shares. Each
Performance Unit shall have an initial value established by the Administrator on
or before the date of grant. Each Performance Share shall have an initial value
equal to the Fair Market Value of a Share on the date of grant.

(c)                Performance Objectives and Other Terms. The Administrator
shall set Performance Goals or other performance objectives in its sole
discretion which, depending on the extent to which they are met, shall determine
the number or value of Performance Units and Performance Shares that shall be
paid out to the Participant. Each award of Performance Units or Performance
Shares shall be evidenced by an Award Agreement that shall specify the
Performance Period and such other terms and conditions as the Administrator in
its sole discretion shall determine. The Administrator may set Performance Goals
or performance objectives based upon the achievement of Company-wide,
divisional, or individual goals (including solely continued service), applicable
federal or state securities laws, or any other basis determined by the
Administrator in its sole discretion.

(d)               Earning of Performance Units and Performance Shares. After the
applicable Performance Period has ended, the holder of Performance Units or
Performance Shares shall be entitled to receive a payout of the number of
Performance Units or Performance Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding Performance Goals or performance objectives have been achieved.
After the grant of Performance Units or Performance Shares, the Administrator,
in its sole discretion, may reduce or waive any performance objectives for the
Performance Unit or Performance Share.



12

 

 

(e)                Form and Timing of Payment of Performance Units and
Performance Shares. Payment of earned Performance Units and Performance Shares
shall be made after the expiration of the applicable Performance Period at the
time determined by the Administrator. The Administrator, in its sole discretion,
may pay earned Performance Units and Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units or Performance Shares, as applicable, at the close of
the applicable Performance Period) or in a combination of cash and Shares.

(f)                Cancellation of Performance Units or Performance Shares. On
the date set forth in the Award Agreement, all unearned or unvested Performance
Units and Performance Shares shall be forfeited to the Company, and again shall
be available for grant under the Plan.

11.              Restricted Stock Units. Restricted Stock Units shall consist of
a Restricted Stock, Performance Share or Performance Unit Award that the
Administrator, in its sole discretion permits to be paid out in a lump sum,
installments or on a deferred basis, in accordance with rules and procedures
established by the Administrator

12.              Other Stock Based Awards. Other Stock Based Awards may be
granted either alone, in addition to, or in tandem with, other Awards granted
under the Plan and/or cash awards made outside of the Plan. The Administrator
shall have authority to determine the Service Providers to whom and the time or
times at which Other Stock Based Awards shall be made, the amount of such Other
Stock Based Awards, and all other conditions of the Other Stock Based Awards,
including any dividend or voting rights and whether the Award should be paid in
cash.

13.              Leaves of Absence. Unless the Administrator provides otherwise,
vesting of Awards granted under this Plan shall be suspended during any unpaid
leave of absence and shall resume on the date the Participant returns to work on
a regular schedule as determined by the Company; provided, however, that no
vesting credit shall be awarded for the time vesting has been suspended during
such leave of absence. A Service Provider shall not cease to be an Employee in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, or any
Subsidiary. For purposes of Incentive Stock Options, no leave of absence may
exceed 90 days, unless reemployment upon expiration of such leave is guaranteed
by statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not guaranteed by statute or contract, then at the
end of three months following the expiration of the leave of absence, any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option.

14.              Non-Transferability of Awards. Unless determined otherwise by
the Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by shall or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

15.              Adjustments; Dissolution or Liquidation; Change in Control.

(a)                Adjustments. In the event of any change in the outstanding
Shares of Common Stock by reason of any stock split, stock dividend or other
non-recurring dividends or distributions, recapitalization, merger,
consolidation, spin-off, combination, repurchase or exchange of stock,
reorganization, liquidation, dissolution or other similar corporate transaction
that affects the Common Stock, an adjustment shall be made, as the Administrator
deems necessary or appropriate, in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.
Such adjustment may include an adjustment to the number and class of Shares
which may be delivered under the Plan, the number, class and price of Shares
subject to outstanding Awards, the number and class of Shares issuable pursuant
to Options, and the numerical limits in Sections 3 and 6(b). Notwithstanding the
preceding, the number of Shares subject to any Award always shall be a whole
number.



13

 

 

(b)               Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practical prior to the effective date of the proposed
transaction. The Administrator, in its sole discretion, may provide for a
Participant to have the right to exercise his Award, to the extent applicable,
until 10 days prior to the transaction as to all of the Awarded Stock covered
thereby, including Shares as to which the Award would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase option or forfeiture rights applicable to any Award shall lapse 100%,
and that any Award vesting shall accelerate 100%, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised or vested, an
Award shall terminate immediately prior to the consummation of such proposed
action.

(c)                Change in Control. This Section 15(c) shall apply except to
the extent otherwise provided in the Award Agreement.

(i)                 Stock Options and SARs. In the event of a Change in Control,
each outstanding Option and SAR shall be assumed or an equivalent option or SAR
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. Unless determined otherwise by the Administrator, if the
successor corporation refuses to assume or substitute for the Option or SAR, the
Participant shall fully vest in and have the right to exercise the Option or SAR
as to all of the Awarded Stock, including Shares as to which it would not
otherwise be vested or exercisable. If an Option or SAR is not assumed or
substituted on the Change in Control, the Administrator shall notify the
Participant in writing or electronically that the Option or SAR shall be
exercisable, to the extent vested, for a period of up to 15 days from the date
of such notice, and the Option or SAR shall terminate upon the expiration of
such period. For the purposes of this Section 15(c)(i), the Option or SAR shall
be considered assumed if, following the Change in Control, the option or SAR
confers the right to purchase or receive, for each Share of Awarded Stock
subject to the Option or SAR immediately prior to the Change in Control, the
consideration (whether securities, cash, or property) received in the Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
However, if the consideration received in the Change in Control is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option or SAR, for each share of Awarded
Stock subject to the Option or SAR, to be solely common stock of the successor
corporation or its Parent equal in Fair Market Value to the per share
consideration received by holders of Common Stock in the Change in Control.
Notwithstanding anything in this Plan to the contrary, an Award that vests, is
earned, or is paid-out upon the satisfaction of one or more performance
objectives shall not be considered assumed if the Company or its successor
modifies any of the performance objectives without the Participant's consent;
provided, however, a modification to performance objectives only to reflect the
successor corporation's post-Change in Control corporate structure shall not be
deemed to invalidate an otherwise valid Award assumption.



14

 

 

(ii)               Restricted Stock, Performance Shares, Performance Units,
Restricted Stock Units and Other Stock Based Awards. In the event of a Change in
Control, each outstanding Award of Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, and Other Stock Based Award shall be
assumed or an equivalent Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Unit, and Other Stock Based Award shall be substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation.
Unless determined otherwise by the Administrator, if the successor corporation
refuses to assume or substitute for the Award, the Participant shall fully vest
in the Award, including as to Shares or Units that would not otherwise be
vested, all applicable restrictions shall lapse, and all performance objectives
and other vesting criteria shall be deemed achieved at targeted levels. For the
purposes of this Section 15(c)(ii), an Award of Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, and Other Stock Based Awards
shall be considered assumed if, following the Change in Control, the award
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the Change in Control (and if a Restricted Stock Unit or
Performance Unit, for each Share as determined based on the then current value
of the unit), the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares). However, if the consideration received in
the Change in Control is not solely common stock of the successor corporation or
its Parent, the Administrator may, with the consent of the successor
corporation, provide that the consideration to be received for each Share (and
if a Restricted Stock Unit or Performance Unit, for each Share as determined
based on the then current value of the unit) be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.
Notwithstanding anything in this Plan to the contrary, an Award that vests, is
earned, or is paid-out upon the satisfaction of one or more performance
objectives shall not be considered assumed if the Company or its successor
modifies any of the performance objectives without the Participant's consent;
provided, however, a modification to the performance objectives only to reflect
the successor corporation's post-Change in Control corporate structure shall not
be deemed to invalidate an otherwise valid Award assumption.

(iii)             Outside Director Awards. Notwithstanding any provision of
Sections 15(c)(i) or 15(c)(ii) to the contrary, with respect to Awards granted
to an Outside Director that are assumed or substituted for, if on the date of or
following the assumption or substitution, the Participant's status as a Director
or a director of the successor corporation, as applicable, is terminated other
than upon a voluntary resignation by the Participant, then the Participant shall
fully vest in and have the right to exercise his Options and Stock Appreciation
Rights as to all of the Award, including Shares as to which such Awards would
not otherwise be vested or exercisable, and all restrictions on Restricted Stock
and Restricted Stock Units, as applicable, shall lapse, and, with respect to
Performance Shares, Performance Units, and Other Stock Based Awards, all
performance goals and other vesting criteria shall be deemed achieved at target
levels and all other terms and conditions met.

16.              Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or a later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

17.              Stockholder Approval and Term of Plan. The Plan became
effective on September 26, 2013 and thereafter shall continue in effect for a
term of ten years unless terminated earlier under Section 18 of the Plan.



15

 

 

18.              Amendment and Termination of the Plan.

(a)                Amendment and Termination. The Board may at any time amend,
alter, suspend or terminate the Plan.

(b)               Stockholder Approval. The Company shall obtain stockholder
approval of any Plan amendment to the extent necessary to comply with Applicable
Laws.

(c)                Effect of Amendment or Termination. No amendment, alteration,
suspension, or termination of the Plan shall materially or adversely impair the
rights of any Participant, unless otherwise mutually agreed upon by the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan shall not affect the
Administrator's ability to exercise the powers granted to it under this Plan
with respect to Awards granted under the Plan prior to the date of termination.

19.              Conditions upon issuance of shares.

(a)                Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of the Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

(b)               Investment Representations. As a condition to the exercise or
receipt of an Award, the Company may require the person exercising or receiving
the Award to represent and warrant at the time of any such exercise or receipt
that the Shares are being purchased only for investment and without any present
intention to sell or distribute the Shares if, in the opinion of counsel for the
Company, such a representation is required.

(c)                Taxes. No Shares shall be delivered under the Plan to any
Participant or other person until the Participant or other person has made
arrangements acceptable to the Administrator for the satisfaction of any
non-U.S., U.S.-federal, U.S.-state, or local income and employment tax
withholding obligations, including, without limitation, obligations incident to
the receipt of Shares. Upon exercise or vesting of an Award, the Company shall
withhold or collect from the Participant an amount sufficient to satisfy such
tax obligations, including, but not limited to, by surrender of the whole number
of Shares covered by the Award sufficient to satisfy the minimum applicable tax
withholding obligations incident to the exercise or vesting of an Award.

20.              Severability. Notwithstanding any contrary provision of the
Plan or an Award to the contrary, if any one or more of the provisions (or any
part thereof) of this Plan or the Awards shall be held invalid, illegal, or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal, and enforceable, and the validity, legality, and enforceability of
the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.

21.              Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.



16

 

 

22.              No Rights to Awards. No eligible Service Provider or other
person shall have any claim to be granted any Award pursuant to the Plan, and
neither the Company nor the Administrator shall be obligated to treat
Participants or any other person uniformly.

23.              No Stockholder Rights. Except as otherwise provided in an Award
Agreement, a Participant shall have none of the rights of a stockholder with
respect to Shares covered by an Award until the Participant becomes the record
owner of the Shares.

24.              Fractional Shares. No fractional Shares shall be issued and the
Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down as appropriate.

25.              Governing Law. The Plan, all Award Agreements, and all related
matters, shall be governed by the laws of the State of Texas, without regard to
choice of law principles that direct the application of the laws of another
state.

26.              No Effect on Terms of Employment or Consulting Relationship.
The Plan shall not confer upon any Participant any right as a Service Provider,
nor shall it interfere in any way with his right or the right of the Company or
a Parent or Subsidiary to terminate the Participant's service at any time, with
or without cause, and with or without notice.

27.              Unfunded Obligation. This Section 27 shall only apply to Awards
that are not settled in Shares. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974, as amended. Neither the Company nor any Parent or
Subsidiary shall be required to segregate any monies from its general funds, or
to create any trusts, or establish any special accounts with respect to such
obligations. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations under this Plan. Any investments or the creation or
maintenance of any trust for any Participant account shall not create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Parent or Subsidiary and Participant, or otherwise create any
vested or beneficial interest in any Participant or the Participant's creditors
in any assets of the Company or Parent or Subsidiary. The Participants shall
have no claim against the Company or any Parent or Subsidiary for any changes in
the value of any assets that may be invested or reinvested by the Company with
respect to the Plan.

28.              Section 409A. It is the intention of the Company that no Award
shall be "deferred compensation" subject to Section 409A of the Code, unless and
to the extent that the Administrator specifically determines otherwise, and the
Plan and the terms and conditions of all Awards shall be interpreted
accordingly. The following rules shall apply to Awards intended to be subject to
Section 409A of the Code ("409A Awards"):

(a)                Any distribution of a 409A Award following a separation from
service that would be subject to Section 409A(a)(2)(A)(i) of the Code as a
distribution following a separation from service of a "specified employee" (as
defined under Section 409A(a)(2)(B)(i) of the Code) shall occur no earlier than
the expiration of the six-month period following such separation from service.

(b)               In the case of a 409A Award providing for distribution or
settlement upon vesting or lapse of a risk of forfeiture, if the time of such
distribution or settlement is not otherwise specified in the Plan or Award
Agreement or other governing document, the distribution or settlement shall be
made no later than March 15 of the calendar year following the calendar year in
which such 409A Award vested or the risk of forfeiture lapsed.



17

 

 

(c)                In the case of any distribution of any other 409A Award, if
the timing of such distribution is not otherwise specified in the Plan or Award
Agreement or other governing document, the distribution shall be made not later
than the end of the calendar year during which the settlement of the 409A Award
is specified to occur.

29.              Construction. Headings in this Plan are included for
convenience and shall not be considered in the interpretation of the Plan.
References to sections are to Sections of this Plan unless otherwise indicated.
Pronouns shall be construed to include the masculine, feminine, neutral,
singular or plural as the identity of the antecedent may require. This Plan
shall be construed according to its fair meaning and shall not be strictly
construed against the Company.

 

* * * * *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



18

 

 

